Citation Nr: 0126922	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  01-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The RO has determined that the veteran had recognized active 
military service from February 1941 to August 1945 with a 
period as a prisoner-of-war (POW) from April 9, 1942 to 
October [redacted], 1942.  He died on September [redacted], 1969.  The 
appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision by the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2001, a statement of the 
case was issued in June 2001, and a substantive appeal was 
received in July 2001.

The Board notes that in an April 1999 decision, the RO denied 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 and denied entitlement 
to accrued benefits.  The appellant filed a notice of 
disagreement in July 1999 and a statement of the case was 
issued in August 1999.  The appellant did not file a 
substantive appeal; thus these issues are not before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  In an October 1971 rating action, the RO continued a 
denial of entitlement to service connection for the cause of 
the veteran's death; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence received since the RO's October 1971 rating 
action is new, bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1971 rating decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the  October 1971 rating decision 
is new and material, and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1946 rating decision, the veteran was granted 
service-connection for cardiovascular disease, etiology 
undetermined, mitral insufficiency, compensated, was granted.  
In a July 1948 rating action, the RO changed the 
classification of the service-connected heart disability to 
functional cardiac disorder.  A 10 percent evaluation was 
assigned and continued until the veteran's death in September 
1969.  The death certificate notes the primary cause of death 
as gastric hemorrhage with heart failure noted as a 
contributory cause of death.  At the time of his death, the 
veteran was service-connected for malaria, left pterygium, 
and a functional cardiac disorder.  

The appellant then filed claims of entitlement to service 
connection for the cause of the veteran's death.  Those 
claims were denied.  The record shows that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death was last denied in an October 1971 rating 
action.  The appellant was informed of that decision and did 
not file a notice of disagreement.  The October 1971 rating 
action therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  The appellant sought to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death, and her claim was denied by the RO in a 
March 2001 rating decision.  The present appeal ensued.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).

Evidence received in connection with the appellant's attempt 
to reopen her claim includes an affidavit from F. T., a 
service comrade of the veteran.  In his affidavit, F. T. 
stated that he was a POW with the veteran in 1942 and they 
shared the same experiences and illness, including chest pain 
and swelling in the legs and feet.  In an October 1999 
statement, the appellant also reported that the veteran 
suffered from chest pains and swelling in the legs and feet 
during their marriage and until his death.  She also stated 
that the veteran reported that his swelling in the legs and 
feet began during his confinement as a POW.  

The Board is of the opinion that the affidavit from a fellow 
POW referencing swelling of the legs and feet is significant 
when considered with reference to regulations dealing with 
certain disabilities suffered by prisoners of war.  As noted 
by the RO in an August 1999 letter to the appellant, studies 
show a noteworthy association between ischemic heart disease 
and the earlier reporting of localized edema (swelling of the 
feet, ankles, or leg).  If a former POW experienced localized 
edema during captivity and later developed ischemic heart 
disease, ischemic heart disease is considered as beriberi 
heart disease for VA compensation purposes and is therefore a 
disease subject to presumptive service-connection pursuant to 
38 C.F.R. § 3.309(c).  Thus, the Board finds that the 
additional evidence is new and material and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death has been reopened.  To this 
extent only, the appeal is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also recently issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312.

Furthermore, if a veteran was a former POW and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if it is determined that the veteran 
was in a climatic condition consistent with the occurrence of 
frostbite), post-traumatic arthritis, irritable bowel 
syndrome, peptic ulcer disease, and peripheral neuropathy 
except where directly related to infectious causes.  See 
38 C.F.R. § 3.309(c). 

Under the recently published version of 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide a claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifested during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45631 (Aug. 29, 
2001).  

In the present case, the veteran was service-connected for a 
heart disability at the time of his death and the service 
records indicate that he was a POW from April 9, 1942 to 
October [redacted], 1942.  Service medical records demonstrate 
impressions of valvular heart disease with cardiovascular 
disease of undetermined etiology.  Post-service medical 
records also indicate treatment for cardiovascular disease.  
Additionally, the appellant and a service comrade of the 
veteran have reported that the veteran experienced swelling 
in his legs and feet while a POW and thereafter.  Finally, 
the veteran's death certificate reflects heart failure as a 
contributory cause of death.  Thus, under the new version of 
38 C.F.R. § 3.159(c)(4), the Board concludes that a medical 
opinion is necessary.

The Board recognizes that in a February 2001 decision, the 
Board determined that an August 1970 Board decision denying 
entitlement to service connection for the cause of the 
veteran's death did not contain clear and unmistakable error.  
The Board notes that additional evidence has been received 
and additional POW legislation has been enacted since the 
Board's August 1970 decision.  It is because of that new 
evidence and POW legislation that this claim is now being 
remanded to the RO.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and undertake any action necessary 
to comply with the VCAA and implementing 
regulations.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
a VA cardiology specialist.  After 
reviewing the claims folder, the examiner 
is requested to express an opinion as to 
the exact nature of the veteran's service-
connected heart disability to specifically 
include an opinion as to whether or not 
the veteran suffered from ischemic heart 
disease.  If so, the examiner is then 
requested to express an opinion as to 
whether such ischemic heart disease caused 
the veteran's death, contributed 
substantially or materially to cause 
death, combined to cause death, or aided 
or lent assistance to the production of 
death.  A detailed rationale for all 
opinions expressed should also be provided 
by the examiner.  

3.  After completion of the above, the RO 
should undertake a de novo review of the 
expanded record and determine if the 
appellant's claim can be granted.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



